department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh number release date date date legend c scholarship name d scholarship name e foundation f city g state h high school web site j web site k employer l chamber of commerce m business n business p business q business r city s school t hospital w dollar amount x dollar amount y number z number dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation defined in section q a you will be offering a new scholarship program called c c will benefit the community of f f is located southeast of the state of g and has approximately big_number residents of the population is of the median income for a household in f was approximately dollar_figure or decent h is the only public high school serving f and has an annual graduating class of around seniors you recognize the need to educate youth and to provide educational opportunities to improve the quality of life for future generations program c will afford students additional resources to pursue a college education with the goal of obtaining a college degree in the broadest sense c seeks to strengthen f by promoting a culture that expects and enables young people to prepare to become the leaders of tomorrow by taking advantage of educational opportunities c will provide concrete incentives for students to excel in their high school education obtain a college degree and then return to f as productive citizens and leaders c will foster a partnership with h to increase student graduation rates to provide student resources to establish partnership programs with colleges and universities to provide families with affordable college education and to provide continual encouragement and support for students throughout their educational process c also will encourage major employers to maintain strong ties to f and its surrounding communities by making scholarships available to children who do not attend h but whose parents are employed by employers that have local headquarters and provide substantial employment opportunities in f c is based on and similar to d a scholarship program that had been operated by e while d was administered by e you intend on using much of the same criteria for qualification including having already received an award through e you will publish detailed information about and application materials for c on website similar to the publications made on the website j of e h will also publicize c directly to students through its guidance counselors you expect to receive widespread publicity and attention for c similar to the existing program d conducted by e _ the amount of c generally will range up to w dollars the minimum award is x dollars you anticipate that the maximum award may be adjusted based on future tuition increase you expect that every applicant who meets all of the eligibility requirements will be awarded a scholarship based on the statistics from the similar scholarship d you anticipate awarding anywhere from y to z scholarships in order to be eligible for c an applicant must either a have received a scholarship from e through d during the previous academic year and did not receive a scholarship from d for the current_year or b meet the following five conditions i the applicant must be a current high school senior the applicant must be a united_states citizen the applicant must be accepted to an accredited college or university in the united_states the applicant must demonstrate a community connection to f the applicant must satisfy the minimum academic requirements by either maintaining a cumulative grade point average of or better through his or her first seven semesters of high school or ii ranking at the end of his or her seventh semester of high school based on which he or she is expected to graduate in the top of his or her class a community connection may be demonstrated by either a attending h for at least years or b having a parent who is an employee of a k employer a k employer will be any private for-profit business and its affiliates that a has its headquarters in f b employs or more people in f c employs more people in f than outside f and d has significant owners with close ties to f or to any non-profit organizations or to government agencies that i has its headquarters in f ii employs or more people in f and iii employs more people in f than outside f the scholarship committee will annually certify and publish a employers that qualify as k employers according to the information available from chamber of commerce l at least seven employers may qualify as k employers including m n p q r s and t list of the the five eligibility requirements may not be waived in limited circumstances the scholarship committee may elect by a majority vote to wave the minimum academic requirements due to family hardship health problems or other compelling circumstances all scholarship applicants must submit their transcripts to you by the annual deadline each application will be reviewed by your scholarship committee the committee will consist of seven individuals these members will be designated by your board_of advisors which makes decisions regarding your grant making and selected other activities currently it consists of ten individuals designated by your trustees the board_of advisors will designate two individuals as representatives of h two individuals as representatives of major employers in f and three individuals in the discretion of the board_of advisors the following individuals will be prohibited from serving as a member of the scholarship committee your organizer your trustee your board_of directors and any of your employees your directors will participate in the meetings of your scholarship committee as members of the committee but will not have a vote you recognize that those selected for the scholarship committee will have substantial connections within f since h is the only high school serving f children or close relatives of members of your scholarship committee may attend h and qualify for the scholarship of c based on their academic achievement children or close relatives of the members of the committee are not disqualified from receiving a scholarship of c but will only receive such scholarships based on their qualifications and as members of the charitable_class benefited by c whenever an applicant includes a child or close relatives of any members of the committee you will require the recusal of such member from making decisions with respect to such application at this time you have sufficient funds to award a scholarship to every applicant who meets all of the eligibility requirements for many years the committee’s role will be to determine which applicant meets all of the eligibility requirements and to determine the size of each award you require that each applicant provide complete information about the total costs of attending the applicant's chosen college or university and about scholarship awards or grants that he or she receives from other sources you will encourage applicants to complete the fasfa application annually in the event that you have insufficient funds to award scholarships to qualified applicants the committee will consider all factors and information in awarding scholarships to the students most likely to succeed at college or university including class rank grade point average act or sat scores entrance examinations or advanced classes taken such as honor classes or advanced math or english classes and participation in one or more extracurricular activities such as participation in a school sponsored club or team in leagues or community services civic organizations church sponsored groups youth the committee will not consider and will not discriminate against any applicants based on race religion sex age physical or mental_disability national origin sexual orientation or form of community connections all recipients of c also must satisfy the following criteria after receiving an award he or she must enroll in the designated college or university for the fall semester after high school graduation and remain enrolled in a college or university thereafter he or she must maintain a cumulative or better grade point average in college or university course work he or she must maintain at least semester hours of courses he or she must notify you of any school transfer and he or she must provide his or her grade point average to you after each semester by the submission deadline you will not award any scholarships to your organizer your trustee your substantial contributors or to the family members of your organizer trustees or substantial contributors who would be considered disqualified persons within the meaning of sec_4946 of the internal_revenue_code_of_1986 as amended the children of your trustees and the children of your substantial contributors are also excluded as a general_rule scholarships will be made for two consecutive years if the recipients are attending a community college and four consecutive years if the recipients are attending accredited colleges or universities in exceptional situations you may extend the period but not the amount of the award these exceptions may include an interruption in post secondary education due to any of the following military service of more than thirty days an extended illness i ii iii the need to care for a family_member during an extended illness or iv adegree program requiring more than four years for graduation you will provide written notification to scholarship recipients of awards notify the applicable college or university of the award and invite the recipient and his or her family to an award ceremony the written notice will contain an explanation of the applicable terms and conditions you will verify student enrollment when you receive each recipient's transcript after each semester a scholarship recipient is responsible for notifying you each year in which the scholarship is paid_by providing following information the name of the educational_institution to which the scholarships should be sent the address of the educational_institution the applicant's total tuition books and board for the academic year and following the initial year of enrollment that the recipient still is a student in good standing at the educational_institution meaning a or better cumulative gpa with or more credit hours for the semester intersession course are not eligible for the minimum credit hours payments of any scholarship will be made directly from you to the colleges or universities that the recipients will be attending funds will never pass into private hands you will verify that the funds actually pay for legitimate school expenses by making the scholarship payment directly to the college or university the risk of a misuse of funds is minimized in the extremely unlikely event that a college or university permitted a student to misuse scholarship funds you would terminate the student's participation in the scholarship program and would attempt to recover the misused funds from both the negligent college or university and the student a student who withdraws or leaves school will not have an acceptable transcript at the end of the semester no scholarship is awarded to any student not in school and no scholarship is awarded to any student who fails to have an acceptable transcript you agree to maintain certain information regarding the scholarship program pursuant to sec_4945 of the internal_revenue_code_of_1986 as amended including the following the information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to you the amount and the purpose of each grant and all reports and other follow-up data obtained in administering d sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for quaitied tuition and related expenses within the meaning of sec_117 of the ode this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request a ruling has not been made on whether any prior arrangements with e were grant programs requiring g advance approval any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney this letter supersedes the letter issued to you on date if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations redacted copy of this letter enclosure notice
